Citation Nr: 1625814	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-09 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and depression.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for PTSD. 

The Veteran did not submit a notice of disagreement with that decision, but new evidence, in the form of relevant VA treatment and examination records was received during the year after notice of the decision.  The RO did not make a determination as to whether the evidence was new and material until February 2011.  In February 2011, the RO determined that evidence received since the 2009 decision was new and material and said that it was reopening the claim.  The Veteran submitted a timely notice of disagreement with that decision and perfected the current appeal.

The courts have held that under the provisions of 38 C.F.R. § 3.159(b) (2015); if new evidence is received during the appeal period after a decision, the claim that served as the basis for the earlier decision remains pending until the RO determines whether the newly received evidence is new and material.  Beraud v. McDonald, 766F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  In essence, the July 2009 decision did not become final; because there was no determination as to whether the subsequently obtained evidence was new and material until the February 2011 decision from which the Veteran perfected an appeal.

The Board has recharacterized the reopened issue of entitlement to service connection for PTSD to include entitlement to service connection for an acquired psychiatric disorder, regardless of diagnosis, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled for a Board Hearing in May 2016.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing; accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

The Veteran has alleged that his major depression began in-service, after being told of the death of a friend back home.  The Veteran has also alleged that his PTSD is related to his stressors of learning that a friend in-service died in the bombings in Beirut, and that he was told that his unit could potentially be sent to Lebanon for military action.  Thus, the evidence of record suggests that the Veteran's current PTSD, and major depression may be related to his service; A VA treatment record dated in July 2007 includes findings of dysthymia and major depression and PTSD, by history with a notation of unspecified "service trauma."  The evidence of record is insufficient to decide the claim in the absence of a nexus opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, a VA examination is needed.

Updated VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule a VA examination to determine whether the Veteran has a current psychiatric disability as a result of an inservice injury (including stressors).  The examiner should review the claims file.

(a) If the Veteran is diagnosed as having had PTSD at any time since 2009 (even if not present on the current examination), is it at least as likely as not (50 percent probability or more) that the PTSD is a result of an in-service stressor; including: (1) learning during service that a friend and fellow Marine had died in the Lebanon bombings, (2) being told that his unit was on alert for potential military action in response to the bombings, or (3) being informed that a close friend from home had died in a motorcycle accident? 

Is any stressor due to a fear of hostile military or terrorist activity?


b) The examiner should offer an opinion as to whether any other psychiatric disorder shown at any time since 2009 (even if not shown on the current examination), at least as likely as not (a 50 percent or greater probability) is the result, in whole or part, of an in-service injury, including stressors noted in the preceding paragraph .  

The examiner should also discuss the Veteran's reports that he sought counseling from a Chaplain in-service for major depression.

The examiner should state whether if the Veteran's reports were accepted, they would be sufficient to show that a current psychiatric disability is the result of an in-service stressor or had its onset in service.  If the Veteran's reports would be sufficient, the examiner should state whether there is any medical reason for rejecting those reports (other than the absence of supporting clinical evidence, unless it would be medically expected that the Veteran would have sought treatment or such record would exist).

3.  If there is a diagnosis of PTSD based on an in-service stressor for which credible supporting evidence is required; the AOJ should attempt to obtain such evidence and document its efforts in this regard.

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




